*66OPINION OF THE COURT
Per Curiam.
Richard N. Tanenbaum has submitted an affidavit sworn to on February 4, 2014, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Tanenbaum acknowledges in his affidavit that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of its submission.
Mr. Tanenbaum acknowledges that the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is currently investigating two complaints of professional misconduct against him involving improprieties in connection with real estate transactions. Mr. Tanenbaum acknowledges that if charges were predicated on the aforementioned allegations, he could not successfully defend himself on the merits against such charges.
Mr. Tanenbaum’s resignation is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). He acknowledges the continuing jurisdiction of this Court to make such an order, which could be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d). He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court accept Mr. Tanenbaum’s proffered resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, Mr. Tanenbaum is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Eng, PJ., Mastro, Rivera, Skelos and Hall, JJ., concur.
Ordered that the resignation of Richard N. Tanenbaum is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Richard N. Tanenbaum is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Richard N. Tanenbaum shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*67Ordered that pursuant to Judiciary Law § 90, effective immediately, Richard N. Tanenbaum shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Richard N. Tanenbaum has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).